Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment on claims 1, 6-7, 11 and 18, filed 06/08/2020 is acknowledged.
Claims 1-20 are pending.
Claims 1-10, Group I, elected.
Claims 11-17 and 18-20 Group II & III, not elected, withdrawn.
Claim 5, is cancelled.
Accordingly, Claims 1-4, 6-10 have been examined.

Examiner’s Response to Amendment
35 U.S.C. § 101	
8. 	Applicant’s remarks and amendments to the claims did not resolve all the issues of 35 U.S.C. § 101 rejections, as the claims as amended did not overcome the 101 rejection as the claim(s) are still directed to an abstract idea without significant more. The claims are still grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims still involve, an event processing, store a plurality of predetermined event commitment records, authenticate a user and facilitate an event by 
9.	The claim(s) still does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computer device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a customer account. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
10.	Dependent claims 2-4 and 6-10 further describe the abstract idea of performs the steps or functions of event processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 


35 U.S.C. § 112	
11. 	
	i. Lack of Algorithm Claims 1, 4 and 6
Applicant submits that neither the MPEP nor 35 U.S.C. require that the specification include an algorithm. As for the specific step of initiating wireless communication, Applicant submits that one or ordinary in skill in the art at the time of invention would know how to author an algorithm that would allow for an Internet-Of-Things device (i.e., devices, that by definition, transmit information wirelessly over the Internet) to initiate wireless communication. Examiner respectfully disagrees, as the issue is not what a device does, but if the device is used to perform a function, specification is silent for the step or algorithm of how the function is perform in the Applicant’s specification. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
ii. Means-Plus Function Claims 1 and 8-10
Applicant asserts that the claims do not meet the 3-prong analysis set forth in MPEP Q 2181 and recited in the Office Action, which is used to ascertain whether the claims trigger analysis under § 112(f). Specifically, under the third prong of the analysis Applicant submits that the generic placeholder is modified by sufficient structure, material or acts for performing the claimed function. Examiner respectfully disagrees, these claim limitation fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and to clearly link the structure, material, or acts to the function. Applicant is advised to follow the options suggested/given in the Office action.

iii. Relative Terminology Claim 1
Applicant asserts that the term "near real-time" is a conventional term of art that
is well known by one of ordinary skill in the art. Examiner agrees, but the issue is, in this application, the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).

35 U.S.C. § 103
12.	Claims 1-4 and 6-10, are still rejected under 35 U.S.C. § 103 as the applicant remarks and amendments did not overcome the rejections and Applicant further submits that neither Frei, Irwan, Mattingly or Hunn, alone or in combination, teach or suggest the (i) the event triggering rule is a threshold limit associated with a performance of a service performed by a service provider, (ii) monitor an output of the at least one of the sensors to determine when the output exceeds the threshold limit associated with performance of the service performed by the service provider, and (iii) in response to determining that the output exceeds the threshold limit associated with performance of the service performed by the service provider, initiate wireless communication, via the distributed communication network to the real-time event-mediating channel, of an event request associated with the one of the plurality of 
predetermined event commitment records.
Examiner respectfully disagrees as Frei teaches (i) the event triggering rule is a threshold limit (“predetermined value”, ¶¶ [0167]) associated with a performance of a service performed by a service provider in (¶¶ [0165]-[0168], [0342], [0346]-[0349]). (ii) 

Examiner’s Comment
 Intended Use
13.	The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art.  See MPEP 2103 I C, “… Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use….”
Claim 1 recites: 
“configured to authenticate a user and facilitate an event by authorizing... at the first event facilitating entity.”
“the processor is configured to execute the instructions stored in the memory to: receive . . . monitor . . . and initiate . . .”
“to determine . . .”
Claim 3, recites: “the processor . . . is further configured to execute the instructions to receive . . . .”
Claim 4 recites: “the processor . . . is further configured to . . . execute the instructions to initiate . . . .”
Claim 6 recites: “wherein the processors of the inter-related IoT communication devices, is further configured to: . . . initiate . . . initiate . . . .”
Claim 7 recites: “wherein the processors of the inter-related IoT communication devices, is further configured to: . . . initiate . .  .determine . . .  initiate . . . .”

Non-Functional Descriptive Material
14.	The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system; and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP 2111.05 I-II) They do not play a role or perform some function with respect to the computer. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls, 88 USPQ2d 1883, 1888-1889 (BPAI 2008); Cf. In re Gulack, 03 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).
Claim 1 recites: “wherein the information includes . . . (ii) an event processing rule designating the real-time . . . request”
Claim 2 recites: “wherein the event is . . . facilitating entity.”
Claim 3 recites: “wherein the information includes . . . .”
Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

17.	In the instant case, claims 1-4 and 6-10 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
18.	The claim(s) are directed to event processing, which is an abstract idea. Specifically, the claims recite the steps of “store a plurality... commitment record...”; “receive... information related to one of the predetermined commitment records...”; “monitor an output of the at least.... event triggering rule”; “...determining that the output exceeds the threshold... initiate...”; “...in response to receiving the event request, complete the event...”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve an event processing, store a plurality of predetermined event commitment records, authenticate a user and facilitate an event by authorizing a first event facilitating entity, processing an associated event request, an event triggering rule, monitor output from at least one source, to determine when the 
19.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as “IoT device, processor, a memory storing instructions and in communication with the at least one processor, a wireless communication mechanism in communication with one or more of the at least one processors, and at least one sensor in communication with one or more of the at least one processors, distributed communication network, distributed blockchain network”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
20.	With respect to “the blockchain” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
21.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computer device, to perform the steps amounts to no more than using a computer or processor to 
22.	Dependent claims 2-4 and 6-10 further describe the abstract idea of performs the steps or functions of event processing. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 112
23.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
25.	Claims 1, 4 and 6, what performs the step of “...initiate wireless communication...”
	The Specification does not provide the algorithm or steps/procedure for 
performing these functions in sufficient detail so that one of ordinary skill in the art 
would understand how the inventor intended them to be performed. See MPEP § 
2161.01 I, 2163.02 and 2181, IV.
26.	Dependent Claims 2-4 and 6-10 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 112
27.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

28.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Means-Plus-Function
29.	The following claim limitation(s) invoke(s) 35 I.S.C. 112(f) or pre-AIA  35. U.S.C. 112, sixth paragraph.   However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and to clearly link the structure, material, or acts to the function. Therefore the Specification does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, and the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	Claim 1 recites “...a plurality of decentralized nodes configured to: store...”
“...real-time event-mediating channel is configured to . . . complete...”
Claim 8 recites “...real-time event-mediating channel is configured to... authenticate... and authorize ...”
Claim 9 recites “...real-time event-mediating channel is configured to... access... and authorize...”
Claim 10 recites “...real-time event-mediating channel is configured to... communicate...”

30.	Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-4 and 6-10 are also rejected as each is directly or indirectly dependent upon claim 1.

  Relative Terminology
32.	Claim 1 recites “… near real-time…”, is a relative term which renders the claim indefinite, as it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See MPEP 2173.05(b).
33.	Dependent Claims 2-4 and 6-10 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1). 

36.	With respect to claim 1, Frei teaches a system for real-time event processing, the system comprising: 
a distributed communication network (Fig. 1 item 106, ¶¶ [0072]), comprising a real-time event-mediating channel (“Interfacing device”, Fig. 1 item 108, ¶¶ [0070]) 
store a plurality of predetermined event commitment records configured to authenticate a user and facilitate an event by authorizing a first event facilitating entity associated with the user to access a first resource depository associated with the user at the first event facilitating entity (Fig. 1 item 102, [0109], [0168], [0255]-[0258]), and 
at least one Internet-of-Things (IoT) communication device associated with the user and comprising a processor, a memory storing instructions and in communication with the processor and one or more sensors in communication with the processor, wherein the processor is configured to execute the instructions stored in the memory to (¶¶ [0165]-0168]): 
	receive, via the distributed communication network, information related to one of the predetermined event commitment records, wherein the information includes, 
(i)	an event triggering rule associated with at least one of the sensors, wherein the event triggering rule is a threshold limit (“predetermined value”, ¶¶ [0167]) associated with a performance of a service performed by a service provider (¶¶ [0165]-[0168], [0342], [0346]-[0349]), and
an event processing rule designating the real-time event-mediating 
channel for processing an associated event request, (¶¶ [0023]-[0024], [0165]-0169], [0342], [0346]-[0349]).  
monitor an output of the at least one of the sensors to determine when the output 
exceeds the threshold limit associated with performance of the service performed by the service provider (¶¶ [0019]-[0020], [0068], [0166]-[0168], [0357]), and 
 in response to determining that the output exceeds the threshold limit associated
with performance of the service performed by the service provider, initiate wireless communication, via the distributed communication network to the real-time event- mediating channel, of an event request associated with the one of the plurality of predetermined event commitment records (¶¶ [0023]-[0027], [0094]-0095], [0156], [0169]), 
wherein the real-time event-mediating channel is configured to, in response to
 receiving the event request, complete the event in real-time or near real-time to receiving the event request (¶¶ [0165]-[0169], [0346]).  
	Frei does not explicitly disclose:
a distributed blockchain network comprising a plurality of decentralized nodes configured to:
However, Irwan discloses:
a distributed blockchain network comprising a plurality of decentralized nodes configured to (Fig.1, ¶¶ [0056], [0063] and [0086]):


37.	With respect to claims 6, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 1. Additionally, Frei discloses:
wherein the at least one IoT communication device further comprises a plurality of inter-related IoT communication devices, wherein the processor of each of the inter-related IoT communication devices, is further configured to: in response to determining that the output of the at least sensor of one of the plurality of inter-related IoT communication devices satisfies the inter-related IoT communication device- specific event triggering rule, initiate wireless communication, via the distributed communicationPage 25 of 31 Attorney Docket No.: 8337US1.014033.3192 network ([0094]-[0095], [0156], [0169]), of a notification to at least one of the plurality of inter-related IoT communication devices that notifies the at least one the inter-related IoT communication device that the output satisfies the event triggering rule, and in response to receiving the notification from at least a designated minimum quantity of the plurality of inter-related IoT communication devices, initiate wireless communication, via the distributed communication network to the real-time event-mediating channel, of an event request associated with the one of the plurality of predetermined event commitment records (¶¶ [0025],[0168]).

claim 7, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 1. Additionally, Frei discloses:
wherein the at least one IoT communication device further comprises a plurality of inter-related IoT communication devices, wherein the processor of each of the inter-related IoT communication devices, is further configured to: 
in response to determining that the output of the at least sensor of one of the plurality of inter-related IoT communication devices satisfies the inter-related IoT communication device- specific event triggering rule, initiate wireless communication, via the distributed communication network, of a notification to at least one of the plurality of inter-related IoT communication devices that notifies the at least one the inter-related IoT communication device that the output satisfies the event triggering rule, 
in response to receiving the notification from the plurality of inter-related IoT communication devices, determine that the event triggering rules have been satisfied in a predetermined sequence, and
in response to determining that the event triggering rules have been satisfied in the predetermined sequence, initiate wireless communication, via the distributed communication network to the real-time event-mediating channel, of an event request associated with the one of the plurality of predetermined event commitment records (¶¶ [0025], [0168]).

claims 8 and 9, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 1. Furthermore. Irwan, teaches a system, apparatus and product comprising:
wherein the real-time event-mediating channel is further configured to, in response to receiving the event request, authenticate the user and authorize the first event facilitating entity associated with the user to access the first resource depository at the first event facilitating entity based on the one of the predetermined event commitment records stored in the distributed blockchain network (Fig. 1 item150, ¶¶ [0056], [0060], [0063]-[0065], [0086]-[0087] and [0116]).

40.	With respect to claim 10, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 8. 
Furthermore. Irwan, teaches a system, apparatus and product comprising:
wherein the real-time event-mediating channel is further configured to, in response to receiving the event request, communicate an authentication and authorization request to the first event facilitating entity to access the one of the predetermined event commitment records in the distributed blockchain network to authenticate the user and authorize the first event facilitating entity to access the first resource depository at the first event facilitating entity (¶¶ [0056], [0060], [0063]-[0065], [0086]-[0087] and [0116]). 

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1) and further in view of Hunn et al., (US 20170287090 A1).

42.	With respect to claims 2, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 1, but did not disclose a system, apparatus and product comprising:
wherein the event is a transfer of resources from the first resource depository to a second resource depository associated with a second event facilitating entity
However, Hunn, teaches a system, apparatus and product comprising:
wherein the event is a transfer of resources from the first resource depository to a second resource depository associated with a second event facilitating entity (¶¶ [0007], [0050], [0059], [0061], [0119], [0173], [0211]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the distributed communication network (¶¶ [0070], [0072]) of Frei, Irwan, in view of Hunn in order to have a smart contract controlled event data resources (¶¶ [0007], [0119] and [0211]).

43.	Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Frei et al., (US 20160021040 A1) in view of Irwan et al., (US 20190245856 A1) and further in view of Mattingly et al., (US 20180144292 A1). 

claim 3, the combination of Frei in view of Irwan, teach all the subject matter of the system as described above with respect to claim 1, but did not disclose a system, apparatus and product comprising:
wherein the processor of the IoT communication device is further configured to execute the instructions to receive, via the distributed communication network, the information related to one of the predetermined event commitment records, wherein the information includes 
(i) the event triggering rule associated with at least one of the sensors, wherein the event triggering rule is a minimum threshold limit associated with a consumable product consumed by the IoT communication device or a device associated with the IoT communication device and (b) a threshold limit associated with performance of a service performed by a service provider
 However, Mattingly, teaches a system, apparatus and product comprising:
wherein the processor of the IoT communication device is further configured to execute the instructions to receive, via the distributed communication network, the information related to one of the predetermined event commitment records, wherein the information includes 
(i) the event triggering rule associated with at least one of the sensors, wherein the event triggering rule is a minimum threshold limit associated with a consumable product consumed by the IoT communication device or a device associated with the IoT communication device and (b) a threshold limit associated with performance of a service performed by a service provider.  (Fig. 1, Fig. 3B step 312, ¶¶ [0016]-[0017], [0036], [0042] and [0049]).


45.	With respect to claims 4, the combination of Frei, Irwan, in view of Mattingly, teach all the subject matter of the system as described above with respect to claim 3.
Furthermore, Mattingly, discloses a system, apparatus and product comprising:
wherein the processor of the IoT communication device is further configured to, in response to determining that the output satisfies the event triggering rule, execute the instructions to initiate wireless communication, via the distributed communication network, of an acquisition request to a designated consumable product provider to acquire the consumable product (Fig. 3B step 311-315, ¶¶ [0036], [0042] and [0049]).


Conclusion
46.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/
PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        




/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685